Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 03/10/2020. Claims 1-15 are pending examination.
ELECTION IN RESPONSE TO RESTRICTION REQUIREMENT:
Applicant hereby elects Group I, without traverse. At least claims 1-13 read on the elected Group.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Koike; Publication  No US 20130285798).
As per claim 11. Koike discloses a tape comprising:
 a plurality of labels arranged continuously in a longitudinal direction, the plurality of labels including a first label and a second label neighboring the first label in the longitudinal direction (Fig.3,shows RFID tag 11  disposed to each label block 14,[0040]) ; and a plurality of storage elements provided on respective ones of the plurality of labels, each of the plurality of storage elements being provided with a first storage area and a second storage area, the first storage area being configured to store first data in advance, the second storage area being configured to store second data in advance, the plurality of storage elements including a first storage element provided on the first label and a second storage element provided on the second label, wherein the second data stored in the first storage element is equivalent to the first data stored in the second storage element ( [0011,0040,0044] each of the plurality of label block 14 has RFID tag 11 contains memory that stores information).  
As per claim 12. Koike discloses the tape according to claim 11, wherein the plurality of labels further includes a third label neighboring the first label on an opposite side of the second label in the longitudinal direction, and the plurality of storage elements includes a third storage element provided on the third label, and wherein the first data stored in the first storage element is equivalent to the second data stored in the third storage element (Fig.2& [0011,0040,0044]).  

Allowable Subject Matter

Claims 1-10 and 13 are Allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the 

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687